IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008

                                       No. 05-41468                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee,
v.

JESUS PADILLA-GOMEZ, also known as, Armando Martinez-Vasquez
also known as, Jesus Padilla

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 7:05-CR-00409-ALL
                              SCOTUS No. 06-7871

             On Remand from the Supreme Court of the United States

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
       This case is on remand from the United States Supreme Court, which
vacated our judgment, see United States v. Padilla-Gomez, 203 F. App’x 597 (5th
Cir. 2006), and remanded the case to us for further consideration in light of
Lopez v. Gonzales, 127 S. Ct. 625 (2006). See Ochoa-Perez v. United States, 127
S. Ct. 1263 (2007).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 05-41468

       Padilla-Gomez pleaded guilty to the crime of illegally reentering the
United States after deportation, in violation of 8 U.S.C. § 1326. Padilla-Gomez’s
conviction is AFFIRMED; Padilla-Gomez’s sentence is VACATED and
REMANDED to the district court for resentencing in accordance with Lopez. We
express no opinion on the issue of whether the § 2L1.2(b)(1)(C) enhancement was
appropriate because Padilla-Gomez’s 2000 and 2002 possession offenses
qualified as “recidivist possession.”1 See Lopez, 127 S. Ct. at 630 n. 6; United
States v. Sanchez-Villalobos, 412 F.3d 572, 576-77 (5th Cir. 2005).
                                           ***
       THE     CLERK       IS   INSTRUCTED          TO     ISSUE     THE      MANDATE
FORTHWITH.




       1
        Padilla-Gomez was convicted of three state felony drug offenses, first on August 23,
1994, second on August 9, 2000, and third on October 3, 2002. PSR, ¶¶ 21, 28, 30.

                                            -2-